Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angelo Galloway appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Galloway v. United States, No. 2:14-cv-00404-RBS-LRL (E.D.Va. Sept. 9, 2014). We deny Galloway’s motions to amend his complaint and for summary judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.